Case 3:13-cv-00257-JAM Document 305-18 Filed 10/11/18 Page 1 of 5




             EXHIBIl
     Case 3:13-cv-00257-JAM Document 305-18 Filed 10/11/18 Page 2 of 5




          FW; OIPM - Sears new 3-ton altiraimitnjnck                                                                Ml/3
                                                        ci-(
          Nora Lee

          From:            Maggle-Ma [Maggie-Ma@mvphk.oam]                                                      1

          Sent;            2008.ti-12^8aaMS 13;64
 I
          To:              James Wang;.'wu-qlng-y8n';            'Addy law'; 'Ivan'
          Cc:              'Ping-Shun Lai'; ’Betty Hung'; ’Frank Lu - WF'; 'Joey Su’; 'ChoiTony'; 'Nora Lee'            :■   f




          Subject!         RE: OlPiVI" Sears new 3-ton afuminum |ack
          Attaolwients: 20081208136941908.pdf
■]        Dearfiia-fc

          Reeards

           -------Orifflnol Hoasaue ■——
           Front Jeiicti Wane
           To: ''m-nine-van' ;                 'MoBgia-Ma' ; ' A<My.Jffl:. ; ' Ivaa',
           Cot 'Flng-Shun l.ai' | 'nottv Ilona’ ; 'Frank Lu - W ; ’.Toov Su' ; 'ChoiTony ; Kora Lee'
           Sniit: Frldny, Dooonibor 08, 2000.7:03 Ml
           Subject: (S8ffliSS-llt:il|lH<fBlfi6ffia®|t|lfHRBi OTPM - Sears nev 3-ton nluatnum Jack

           Dear Tiger,

           The 4-ton Jack stands will be under "Craflaman Professional" brand and the color will be black and
           yellow. Please check with Maggie for the sample request. Thank you.

           Best Regards,
           James Wang
           From: wu-qlng-yan [mailto:wu-qlng-yan@mvphk.com]
           Sent: Wednesday, December 06,2006 9:22 PM
           To: Sffi-TiS; 'Maggle-Ma'; 'Addy 137/; 'Ivan'; James Wang
           Cc: 'Plng-Shun Lai'; Betty Hung; Frank Lu - WF; 'Joey Su'; 'ChofTony'; 'Nora Lee'
           Subject! Re: OIPM - Seats new 3-ton aluminum Jack
           Dear James,
           1.T6904 for Searsffi«1^Ja«iaW;@-«fl<l,                                                      WistCraftmant®


           Roeards,

             .------Original Message —^—
              Prow: Jamos ffang
              To: 'vu-qlriB-yan' ; ' Tvun’ ; lAdiiy law', ; JtfeSKtrJs'.
              do: 'Korn Lee' ; 'ChoiTony' ; '.Toe.y Su' ; Frank Lu - W : Hetty Hung : Plng-Sliuii Lot
              Sant: Thursday, Osoember 07, 2000 B:13'MI
              Subject: RE; OIFM - Sears now 3-ton aiuminUn Jack

             Dear Tiger,

             Thank you for the detailed product spedlications of G-83200,1 forwarded to our engineering
             department today and will have the draft for you and Ivan to review soon.

             However, please be noted we also need to work on the 4-ton Jack stands (T-0904) since we found out
             the request ship date (with 6,000 pairs) will be same as 3-ton aluminum Jack. Please advise the
             followings so we can be able to work on the OIPM as well.
                 I. Will the product specification for Sears 4-ton Jack stands be same as current Pro-Llfl T-69047



          18/12/2013




                                                Confidential - Subject to a Proteolive Order                                     WFT002523
Case 3:13-cv-00257-JAM Document 305-18 Filed 10/11/18 Page 3 of 5




     FW: OIPM - Sears new 3-ton aluminum jack                                                              S2/3


            If yes, then we will just go ahead to apply the speolfication onto the OIPM.
         2. Please arrange the testing samples for Sears lab (we should not wait for the aluminum lack)
         3. Addy - we need your help to work on the packaging of 4-lon jack stands aa well.

       Ijest Regards,

       .lames Wang

       From: wu-qing-yan [mBilto;wu-qing-yan@mvphk.com]
       Sent: Wednesday, December 06, 2006 2:03 AM
       Td! Ivan; James Wang; Addy law
       pc: Nora Lee; CholTony; Joey Su
       Subject; Fw; OIPM - Sears new 3-ton aluminum Jack


       -T-:'— Original Message------
              Liu-GuanR-Bin
       fO;? wu-qing-yaj^
       Sent; Wednesdey, OecerMier 06, 2006 3:07 PM
       SubJ^t! Ro! OIPH - SflajTB mw 3-toii aluininuifi jack

       ItttftSEARS Z G63200                                        (##G6203ifti=t5)

       ijes't Regards,

         ------ Original Message ------
         Prow: tfu-oinR-yan
         T4: klir«
         Sent: Tuesday, OKReitiber 06, 2iH)6 8:49 Ail
         Subject: Hw: OIPM “ Sears new 3-ton aliifninum jaoU


         ------- Original Message —•—
         Promt James Wang
         T6: 'Tiller Wu-Wul Fii' r 'Aililv lav' : 'ilarli Vuiih-Woi Pii’ ; Ivan - .WPIK
         &: '.loev Su' : ' Toiiv Kliol. (iivPHM: ; 'Bgttv Hunn (SPT Office)'.. ; ’ MBUgjaTlte i NasaJimuJffll
         Sont; 'I'uaaday, DecemlMr 06, 2006 4:69 AM
         Riilijoot: PW; OIPM - Sears new 3-ton alunlnum Jock

         Dear Tiger,
         As aeon as you have detailed product speclitcatlons and exploded drawings available, please forward to
         Sharon so we can work on the OIPM. Thank you.

         Best Regards,

         James Wang

         From: Sharon [maiitD,-shattjn#shlnnfuattterica>com]
         Senl: Monday, December 04,2006 8.‘S9 AM
         To: James W.
         ce; Dennis Yu
         Subject: Re: OIPM - Sears new 3-ton aluminum jack

         .Tames,

         Is it a craflsmau or craftsman professional?
         Just to ensure, you will provide the outline aud exploded di'awlng.s too,
         I already had all the layout, but really can't do anytliing without knowing the jack.




     18/12/2013




                                            Confidential - Subject to a Protective Order                          WFT002524
       Case 3:13-cv-00257-JAM Document 305-18 Filed 10/11/18 Page 4 of 5


■} ■   9




                Sears Model#             MVP#             MVPI#     WF#
                    50163                T-6904           T-6904   TSy-IOl


                   Sears PO            Sea Vt/aybill
            Item code.68065293239: Item No.680652932393




                                                                             WFT 000084
      Case 3:13-cv-00257-JAM Document 305-18 Filed 10/11/18 Page 5 of 5




                                                                                                                                  M4/4
'■X

                     Cc: 'Joey Su'; 'Betty Hung ???';    - ffiSK'; 'Frank Lu (Wei Fu)'; 'Lai Pin Shun (Wei Fu)'; tony-
                     ::hoi@nwphk.com; 'Dennis Yu - SFA'
                     Subject; Sears 50163 (4-ton Jack stand)

                     Deixr .'fumes,
                     liegardlng T-6904, please noted that factory reply a.s fo'dow.
                     1. Tlie earliest ship date for complete 9,000 pairs.
                     If we can place order and confirm the packing by Jan-29-fl7,6000PRS can ship
                     on Mar-13-07.

                          1. 2 The schedule (date and quantity) for partial shipments,
                          2. If we can place order and confirm the packing by Jan-29-07,3000PRS, ship
                             date Feb-15-07(but Sears sail date Is always on Tuesday),if we arrange to
                             ship on Feb-20-07(there is during the chines new y0ar),Feb-27-O7(GongYi
                             port may not Gpen).and factory cannot move up any prs to ship on Feb-13-
                             07
                          3. the balanoe-3000PRS,ship date :Wlar-13-07.
                          4.
                          5. Regartis
                          6. Maggia
                          7.
                           8.
                           ' ■ ■ Original Messagn —'
                          'rofo: inninn ynnlf
                          lu: .'..'JuurwrJIiL. »l»‘tl-it.Mf!(<l»V|         : LliiffiVJ,,
                          Jo; .tfn-tf .Su ; Hour Iknio              :   (■                 ; ' I'raili l.ll Htei Utir ; 'Ihi Pin Shun (tfoi
                          _____________________1
                          EulL   :                             'IkriiliM yu -.SPA'
                          jont: WcdncsJar, .rannai-r it'l, 2007 U;48 PW
                          iubjeot! (t.lfe>7llillK-3:t;-a''-i>- y /                                    tSsars 50163 C4 ton Jnnlt stand)

                          Dear All.

                          Sood NewsI
                          Mark just got a phone call from Barb cotrfirming our 4-ton jack stands (#5Q1B3) passed the
                          testing at Sears lab (thank you, everyone!). I will follow up with Sears art department to get the
                          approval on the packaging accordingly. However, Barb requires us to pnavidethe shipping
                          schedule for their initial order quantity - 6,000 pairs by tomorrow. Here is what she wants to
                          mow;

                             9. The earliest ship date for complete 8,000 pairs,
                            10. The schedule (data and quantity) for partial shipments.


                          Best Re^rds.

                          James Wang
                          Si’A Companies
                          Office; 816.410.5688
                          Office; 816.89l.6390xi47
                          Mobile; 816,255.0425




             19/12/2013




                                                   Confidential - Subject to a Protective Order                                               WFT002518
